EXHIBIT 10.2

Summary of Embarq Corporation 2009 Short-Term Incentive Program

On February 27, 2009, the Compensation Committee of the Board of Directors of
Embarq Corporation (“Embarq”) established the performance objectives and other
terms of its 2009 Short-Term Incentive Program for eligible employees, including
executive officers, for January 1, 2009 to June 30, 2009 (the “plan period”).
The 2009 Short-Term Incentive Program provides for a payout calculation of
incentive compensation based on the weighted achievement of performance
objectives during the plan period relating to telecommunications segment
services revenue (35% weighting) and operating cash flow (65% weighting), both
as adjusted for certain items. Threshold payment for telecommunications segment
services revenue is at 50% and for operating cash flow is at 25%, target payment
is at 100%, with a maximum of 200% of an individual’s target opportunity and a
payment calculation resulting in 0% for performance below the threshold level.
This payout calculation is subject to the discretion of the Compensation
Committee, who can decrease the payment to 0% of an individual’s target
opportunity and increase the payment to 200% of an individual’s target
opportunity. If Embarq’s proposed merger with CenturyTel, Inc. closes before
June 30, 2009, year-to-date results from the most recently completed month will
be used to determine the percentage payout calculation for the plan period.